     Case 3:20-cv-02198-MMA-BGS Document 4 Filed 02/05/21 PageID.26 Page 1 of 2



 1     Roberto Robledo (SBN 260041)
       LAW OFFICES OF ROBERTO ROBLEDO
 2     8033 Linda Vista Road, Suite 200
       San Diego, California 92111
 3     (619) 500-6683
       (619) 810-2980 fax
 4     roberto@robertorobledo.com
 5     Attorneys for Plaintiff David Greenley
 6
 7
                                  U NITED S TATES D ISTRICT C OURT
 8                              S OUTHERN D ISTRICT OF C ALIFORNIA
 9
10     David Greenley,                           Case No. 20-cv-02198-MMA-BGS
11             Plaintiff,
                                                 Notice of Settlement
12                     v.
13     Higher Education Loan Authority           Hon. Michael M. Anello
       of the State of Missouri a/k/a
14     MOHELA,
15             Defendant.
16
17
               Plaintiff David Greenley (“Plaintiff”) files this Notice of Settlement to
18
       inform the Court that Plaintiff and Defendant Higher Education Loan Authority of
19
       the State of Missouri a/k/a MOHELA (“Defendant”) by and through their counsel
20
       have reached an agreement in principle to settle all claims pending in the present
21
       litigation.
22
               The Parties are in the process of documenting a formal settlement
23
       agreement. The Parties anticipate dismissing this action in its entirety with
24
       prejudice within the next 45 days.
25
               Respectfully submitted,
26
       Dated:      February 5, 2021.            Law Offices of Roberto Robledo
27
                                                /s/ Roberto Robledo
28                                              Attorneys for Plaintiff


       Notice of Settlement—1
     Case 3:20-cv-02198-MMA-BGS Document 4 Filed 02/05/21 PageID.27 Page 2 of 2


                                       Certificate of Service
 1
               I, the undersigned, declare that I am over the age of 18 years, and not a
 2
       party to this action. I am employed in the County of San Diego, California. My
 3
       business address is 8033 Linda Vista Road, Suite 200, San Diego, California
 4
       92111. On the same day as this Certificate was executed, I served copies of the
 5
       attached documents:
 6
                   Notice of Settlement
 7
       via First Class U.S. Mail on:
 8
                   Luke Sosnicki, lsosnicki@thompsoncoburn.com
 9                 Thompson Coburn LLP
                   2029 Century Park East, 19th Floor
10
                   Los Angeles, CA 90067
11
               Attorneys for Defendant
12
13
               I declare under penalty of perjury under the laws of the United States of
14
       America that the foregoing is true and correct. Executed this, the 5th day of
15
       February, 2021, at San Diego, California.
16
17                                                   /s/ Roberto Robledo
18                                                   Roberto Robledo
                                                     Law Offices of Roberto Robledo
19                                                   8033 Linda Vista Road, Suite 200
                                                     San Diego, CA 92111
20                                                   (619) 500-6683
21
                                                     Attorneys for Plaintiffs
22
23
24
25
26
27
28



       Notice of Settlement—2
